Citation Nr: 1017839	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for bilateral otitis 
media.

4.  Entitlement to service connection for bilateral breast 
cysts.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for bilateral pes 
planus.

7.  Entitlement to service connection for left knee patella 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 
1973 to August 1977 and from August 1990 to January 1992.  
She served in the Navy Reserves from May 1978 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied, in pertinent part, service connection for 
chronic headaches, bilateral otitis media, bilateral breast 
fibroid cysts, hemorrhoids, bilateral pes planus, left knee 
patella tendonitis, and arthritis of multiple joints. 

In October 2007, the Veteran testified at a video conference 
hearing before a Veterans Law Judge (VLJ).  A transcript of 
the hearing is associated with the claim folder.

In December 2007, the Board remanded the claims for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran was afforded a video conference hearing in 
October 2007, and the Veteran's service connection claims 
were subsequently remanded in December 2007.  The VLJ who 
conducted the hearing and issued the decision, however, is no 
longer employed by the Board.  Consequently, in April 2010, 
the Board advised the Veteran by letter that she had the 
right to another hearing by the VLJ who will decide her 
appeal and was asked whether she desired to have a new Board 
hearing.  See 38 C.F.R. § 20.707.  She responded in the 
affirmative shortly thereafter, requesting a video conference 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing in conjunction with her 
claims for service connection for chronic 
headaches, arthritis, bilateral otitis 
media, bilateral breast cysts, 
hemorrhoids, bilateral pes planus, and 
left knee patella tendonitis.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009).  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


